DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 13, 15, 16, 21, 22, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellemstrand (2010/0032044).  The reference to Mellemstrand discloses the recited seal assembly (such is a plug assembly which will seal a pipe; title) comprising a pressure head (5, fig 2A; it’s a head that applies pressure to the plug assembly), the pressure head including a forcing face (500,502, fig 2A; [0027]), the pressure head including a slot formed in the face opposite the forcing face (fig 1 shows a slot formed between 5 and the left hand portion of the end of the plug, the slot holds a wheel 17 in the slot with the portion of 5 that extends left of wheel 17 to portion 5 which completes the other right hand side of the slot; where such is annular to the plug central longitudinal axis), the slot being annular;

a primary tapered ring (501; fig 2A; it is a ring that is seen to have a tapered face), the primary tapered ring including an expansion face (the expansion face is near 500 in fig 2A; and abuts the forcing face at portion 500), the expansion face abutting the forcing face,
a primary seal ring (7; fig 2A; [0025] discusses a packer and a packer is known in the art to form the seal with the pipe inner surface);
a squeezer assembly (6), the squeezer assembly including at least one seal face (601,602,603; fig 2A), the seal face abutting the primary seal ring (fig 2A shows abutment of faces 601 and 603 with seal 7; [0030-32]);
a secondary tapered ring (10; fig 2A shows a ring 10 with a tapered face), the secondary tapered ring including a wedge squeezer face (on the left side of ring 10 in fig 2A that faces the squeezer assembly 6 and abuts a wedge face on 6 that faces 10 in fig 2A), the wedge squeezer face abutting a wedge face of the squeezer assembly; and
a bowl (9; fig 2A; [0025]), the bowl including a wedge face (the bottom portion of 9 is angled and is a wedge face), the wedge face in abutment with an expansion face of the secondary tapered ring (fig 2A shows 9 in contact with a tapered expansion face of ring 10 of the secondary tapered ring).

	With respect to claim 6, such recites essentially the same structure as claim 1, but has slightly more detail with respect to one element, therefore the claim language elements are the same as claim one except where pointed out in more detail below, otherwise see claim 1 above for details about the rest of the structure: 
	A seal assembly comprising:
	a pressure head (5), including a forcing face (502); 

a primary tapered ring (501), the primary tapered ring including an expansion face, the expansion face abutting the forcing face,
a primary seal ring (7);
a squeezer assembly (6), the squeezer assembly including at least one seal face, the seal face abutting the primary seal ring, the squeezer assembly comprises including a large squeezer ring (formed by the larger portion of ring 6) and a small squeezer ring (at 11 of fig 2A; which acts with the assembly to cause the squeezing of the primary seal ring), wherein the an inner seal (there is an inner seal formed between 11 and 6 provided by the bottom portion of ring 10) is positioned between the large squeezer ring and the small squeezer ring:
	a secondary tapered ring (10), the secondary tapered ring including a wedge squeezer face, the wedge squeezer face abutting a wedge face of the squeezer assembly; and
a bowl (9), the bowl including a wedge face, the wedge face in abutment with an expansion face of the secondary tapered ring.

With respect to claim 7, the seal face (601,602,603; see claim 1 description above) is formed on the large squeezer ring (fig 2A shows 601-603 is a face on 6 which is the large squeezer ring) and the wedge face is formed on the small squeezer ring (wedge face is seen as a tapered face on small squeezer ring  11).

With respect to claim 13, the primary seal ring (of claim 1 from which it depends) further comprises a return flange (the pointed bottom portion of the primary seal ring 7 in fig 2A is considered a flange and can be a return flange in that it allows for the return of the seal to a relaxed state, especially with the internal spring provided therein).  

With respect to claim 15, the squeezer assembly (of claim 1 from which it depends) further includes an inner seal (the inner seal can be considered as formed between 11 and 6 provided by the bottom portion of ring 10).

With respect to claim 16, such is essentially the same as claim 1 with the exception of some additional detail in certain aspects of the claim 1 structure but with respect to the overlapping structure of claims 1, 6, and 16, see claims 1 and 6 for further explanation of claim limitations and where to find support, below will only go into detail with respect to the new additional limitations in claim 16:
A pipeline plug comprising:
a plug body (1; fig 1), the plug body being tubular (fig 1 shows the plug body is essentially tubular in shape since it is cylindrical with an opening and cavity in various inner portions of the plug assembly);
an actuation mechanism (13; fig 1), the actuation mechanism including a fixed head (the wall just outside of area 13 forming a cup section that receives piston 14 in fig 1) and a movable head (14; moves inside of the fixed head so it is movable), the fixed head coupled to the plug body (it is seen in fig 1 to be fixed to the rest of the plug structure); and
a seal assembly (7) positioned about the plug body between the fixed head (fig 1 shows the location of 7 between the left portion of the cup portion forming the fixed head, and the location of 14 which is the movable head) and the movable head, the seal assembly including:
a pressure head (5), the pressure head including a forcing face (502), the pressure head including a slot formed in the face opposite the forcing face (fig 1 shows a slot inside of 5 that receives the end of the fixed head which is the cylinder just outside of space 13 in which 14 is provided; where the end of the cylinder in fig 1 is seen to be inserted into a slot in pressure head 5 which is all the same face that the face 500 is on as well which is the left face of element 5), the slot receiving the fixed head, the slot being annular (since the fixed head is cylindrical the slot is annular that receives it);
a primary tapered ring (501), the primary tapered ring including an expansion face, the expansion face abutting the forcing face (see claim 1 above):
a primary seal ring (7);
a squeezer assembly (6), the squeezer assembly including a seal face, the seal face abutting the primary seal ring (see description in claim 1 above);
a secondary tapered ring (10), the secondary tapered ring including a wedge squeezer face, the wedge squeezer face abutting a wedge face of the squeezer assembly (see claim 1 above); and
a bowl (9), the bowl including a wedge face, the wedge face in abutment with an expansion face of the secondary tapered ring (see claim 1 above).

	With respect to claim 21, such has essentially the same structure as supported in claims 1 and 16 above and meets the claim structure for the same reasons as above, including where to locate support, below will only concentrate on new language provided in claim 21, and only refer in general to the main structures that are already discussed in claims 1 and 16 above:
	A pipeline plug comprising:
	a plug body (1; fig 1), the plug body being tubular (see claim 16 above); an actuation mechanism (13; fig 1; see claim 16), the actuation mechanism including a fixed head (cylinder cup outside of area 13 holding piston 14) and a movable head (14; see claim 16), the fixed head coupled to the plug body; and 
a seal assembly (7) positioned about the plug body between the fixed head and the movable head (see claim 16 above), the seal assembly including: 
a pressure head (5), the pressure head including a forcing face (502);
a primary tapered ring (501), the primary tapered ring including an expansion face, the expansion face abutting the forcing face,
a primary seal ring (7);
a squeezer assembly (6; see claims 1 and 6 above), the squeezer assembly including a seal face (601-603), the seal face abutting the primary seal ring, the squeezer assembly comprises comprising a large squeezer ring (larger portion of 6; see claim 6) and a small squeezer ring (11; see claim 6), wherein an inner seal is positioned between the large squeezer ring and the small squeezer ring (see discussion in claim 6);
a secondary tapered ring (10), the secondary tapered ring including a wedge squeezer face, the wedge squeezer face abutting a wedge face of the squeezer assembly (see claim 1); and
a bowl (9; see claim 1, [0025]), the bowl including a wedge face, the wedge face in abutment with an expansion face of the secondary tapered ring.

	With respect to claim 22, the seal face is formed on the large squeezer ring (fig 2A shows 601-603 is a face on 6 which is the large squeezer ring) and the wedge face is formed on the small squeezer ring (wedge face is seen as a tapered face on small squeezer ring  11).

	With respect to claim 28, the primary seal ring (of claim 16 from which it depends) further comprises a return flange (the pointed bottom portion of the primary seal ring 7 in fig 2A is considered a flange and can be a return flange in that it allows for the return of the seal to a relaxed state, especially with the internal spring provided therein).  

With respect to claim 30, the squeezer assembly (of claim 16 from which it depends) further includes an inner seal (the inner seal can be considered as formed between 11 and 6 provided by the bottom portion of ring 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 11, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellemstrand in view of Zerr (1794662).  With respect to claim 4, such sets forth essentially the same structure as claim 1 above but includes more details with respect to one structure, see claim 1 for support for the claim structure that is the same, and see below for the additional details:
A seal assembly comprising: 
a pressure head (5), the pressure head including a forcing face (500);
a primary tapered ring (501), the primary tapered ring including an expansion face (surface on the left side of 501), the expansion face abutting the forcing face (fig 2A shows the two faces contacting), the primary tapered ring including a plurality of primary tapered ring segments wherein each primary tapered ring segment includes a primary tapered ring rabbet (this is not shown in Mellemstrand), each primary tapered ring rabbet configured to slidingly engage a second primary tapered ring rabbet of an adjacent primary tapered ring segment (not taught by Mellemstrand),
a primary seal ring (7);
a squeezer assembly (6), the squeezer assembly including at least one seal face (601-603), the seal face abutting the primary seal ring (fig 2A shows this, see claim 1);
a secondary tapered ring (10), the secondary tapered ring including a wedge squeezer face, the wedge squeezer face abutting a wedge face of the squeezer assembly (see claim 1 description above); and
a bowl (9), the bowl including a wedge face, the wedge face in abutment with an expansion face of the secondary tapered ring (see claim 1 description above).
	The reference to Mellemstrand discloses all of the recited structure with the exception of forming the primary tapered ring as a plurality of bodies with rabbets that mate with one another.  The reference to Zerr discloses the recited plug assembly comprising a plurality of bodies 19 (figure 2) that have overlapping rabbet joints and are designed to expand from a ring shape, and a plurality of sliding grippers 14 (figure 2) that also have overlapping rabbet joints designed for expansion into contact with the inside of pipe wall shown as the bell and of pipe 10 (figure 1). It would have been obvious to one skilled in the art to modify the primary tapered ring in Mellemstrand to be formed of a plurality of segments provided with interconnecting rabbets on each as suggested by Zerr to ensure the plug stays in place in the pipe and avoids blowout of the plug when under pressure thereby preventing failure of the plug while allowing expansion of the primary tapered ring itself. 
With respect to claim 11, the reference to Mellemstrand also teaches all of the structure as set forth above, where claim 11 is essentially the same as claims 1, 4, and 6 with the exception of extra detail with respect to one aspect of the structure of the previous claims and will meet the same structure as set forth above for the same reasons, with the exception that Mellemstrand fails to disclose the secondary tapered ring can be formed of a plurality of wedge segments including rabbets  that slidingly engage one another.  The reference to Zerr discloses the recited plug assembly comprising a plurality of bodies 19 (figure 2) that have overlapping rabbet joints and are designed to expand from a ring shape, and a plurality of sliding grippers 14 (figure 2) that also have overlapping rabbet joints designed for expansion into contact with the inside of pipe wall shown as the bell and of pipe 10 (figure 1). It would have been obvious to one skilled in the art to modify the secondary tapered ring in Mellemstrand to be formed of a plurality of segments provided with rabbet joints to slidingly connect segments with one another to allow the ring to expand as suggested by Zerr to ensure the plug stays in place in the pipe and avoids blowout of the plug when under pressure thereby preventing failure of the plug while allowing expansion of the secondary tapered ring itself. 
With respect to claim 19, such sets forth the same structure as claims 1, 4, 6,  11, and 16 above and meet the same structure for the same reasons, with the exception of teaching the primary tapered ring is comprised of a plurality of primary tapered ring segments provided with rabbets connecting the segments together to allow for sliding engagement and expansion of the ring.  The reference to Zerr discloses the recited plug assembly comprising a plurality of bodies 19 (figure 2) that have overlapping rabbet joints and are designed to expand from a ring shape, and a plurality of sliding grippers 14 (figure 2) that also have overlapping rabbet joints designed for expansion into contact with the inside of pipe wall shown as the bell and of pipe 10 (figure 1). It would have been obvious to one skilled in the art to modify the primary tapered ring in Mellemstrand to be formed of a plurality of segments provided with rabbet joints to join segments together to allow for sliding engagement and expansion of the ring as suggested by Zerr to ensure the plug stays in place in the pipe and avoids blowout of the plug when under pressure thereby preventing failure of the plug while allowing expansion of the primary tapered ring itself. 
With respect to claim 25, such sets forth the same structure as claims 1, 4, 6, 11, 16, and 19 above and meet the same structure for the same reasons, with the exception of teaching the secondary tapered ring is comprised of a plurality of secondary tapered ring segments provided with rabbets connecting the segments together to allow for sliding engagement and expansion of the ring.  The reference to Zerr discloses the recited plug assembly comprising a plurality of bodies 19 (figure 2) that have overlapping rabbet joints and are designed to expand from a ring shape, and a plurality of sliding grippers 14 (figure 2) that also have overlapping rabbet joints designed for expansion into contact with the inside of pipe wall shown as the bell and of pipe 10 (figure 1). It would have been obvious to one skilled in the art to modify the secondary tapered ring in Mellemstrand to be formed of a plurality of segments provided with rabbet joints that interconnect to allow for sliding movement with one another  to allow expansion of the ring as suggested by Zerr to ensure the plug stays in place in the pipe and avoids blowout of the plug when under pressure thereby preventing failure of the plug while allowing expansion of the secondary tapered ring itself. 
With respect to claim 26, Mellemstrand discloses the movable head (14) is moved relative to the fixed head by fluid provided by fluid lines [0025] and such would be considered as being at least hydraulic pressure.

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellemstrand in view of Zerr as applied to claims 4, 11, 19, 25, and 26 above, and further in view of Campbell (4854384).
With respect to claims 5 and 20, the reference to Mellemstrand as modified discloses all of the recited structure but does not specifically recite the material of the primary seal ring, although for it to expand and contain springs it is clear that it most likely would have to be formed of some elastic material such as an elastomeric material.  The reference to Campbell discloses it is old and well known in the art of expandable plugs for use in pipes (the same field as Mellemstrand) to form the expandable seal or packer member 24 of elastomeric material (col 6, line 42 to col 7, line 14; where specifically lines 10-14 sets forth seal 24 is made of polyurethane elastomer which is a known elastomeric material; and col 2, lines 34-43 suggest this by stating the annular sealing member is elastomeric material).  It would have been obvious to one skilled in the art to modify the primary seal ring of Mellemstrand as modified to be formed of an elastomeric material as suggested by Campbell where such is a known material used in expandable seals and packers used in fluid actuated plugs for pipes, where such would have expected results as taught by Campbell and such a material would be flexible yet resistant to various fluids the plug may be exposed to in the pipe thereby preventing failure of the seal which would save replacement costs.  It should also be noted that if support that a fluid actuated plug such as Mellemstrand is actually considered hydraulic pressure Campbell provides evidence this is known in the art to support the rejection above.
Allowable Subject Matter
Claims 8, 9, 12, 14, 23, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Loomis, Ver Nooy, Wittman (477 and 104), and Giles (756 and 757) disclosing state of the art plugging devices for use in pipes some with segmented and rabbeted expanding rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH